DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Track One application for expedited examination.
Claims 1-29 are pending in the present application.
Applicant’s election of Group I in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected the following species: (i) killing the receiver bacterial cell; (ii) primase-helicase; and (iii) for treating a disease in the host subject.
Accordingly, claims 23-29 were withdrawn from further consideration because they are directed to a non-elected invention.  Claims 5-12 and 22 were also withdrawn from further consideration because they are directed to non-elected species.  It is noting that claims 11-12 are dependent on claim 10, which is directed to a non-elected species of making the receiver bacterial cell stop producing a given molecule.
Therefore, claims 1-4 and 13-21 are examined on the merits herein with the above elected species.
Priority
The instant claims have a priority date of 12/30/2020 of the provisional applications 63/132,090, filed on 12/30/3030 and 63/132,190 filed on 12/30/2020.

Claim Objections
Claim 18 is objected to because of the term/abbreviation “rep” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.   
The instant claims encompass a method for in vivo modulating the microbiome of any host organism (e.g., a human, a primate, a mammal, a non-mammal and a plant) by delivering a nucleic acid of interest (e.g., a gene encoding any nuclease) into any targeted receiver bacterial cell (e.g., Escherichia coli, Klbesiella pneumoniae, Bacteroides thetaiotaomicron, Bacteroides faecis, Roseburia intestinalis) of said microbiome, said nucleic acid of interest producing a given effect (e.g., killing the receiver bacterial cell as the elected species) on said targeted receiver bacterial cell, wherein said method comprises administering, in said organism, any nucleic acid vector (e.g., a plasmid, a cosmid, an artificial chromosome, a phage such as an obligately lytic phage, a temperate phage or a packaged phagemid) comprising said nucleic acid of interest, wherein said vector further comprises any conditional origin of replication which is inactive in the targeted receiver bacterial cell but is active in a donor bacterial cell, and said vector is devoid of antibiotic resistance marker, thereby delivering said nucleic acid of interest into the targeted receiver bacterial cell, and wherein, once delivered into said targeted receiver bacterial cell, said nucleic acid of interest produces said given effect on said targeted receiver bacterial cell while said vector is not replicated in said targeted receiver bacterial cell; the same method for treating any disease in the host organism.
Apart from disclosing a packaged lambda-based phagemid comprising a sequence-specific Cpf1 nuclease (a DNA payload of interest) with the conditional 282-bp PICI-CFT073 primase origin of SEQ ID NO: 4 that occurs rarely in other non-E.coli species, wherein the 584-amino-acid primase protein of SEQ ID NO: 8 is provided in trans in a donor bacterial cell and wherein the packaged phagemid allows production of high titers and nuclease-meditated killing of a target bacterial cell in the absence of selection and primase protein, and the primase origin is also amenable to removal of the O157 restriction site GAAAGCC with the mutated sequence GAAAGCa (a represents an introduced mutation) (see at least Examples 1-5); the instant disclosure fails to provide sufficient written description for any other vector comprising any other conditional origin of replication which is inactive in a targeted receiver bacterial cell and devoid of antibiotic resistance marker, and yet it produces a given in vivo effect (e.g., elected species of killing the receiver bacterial cell) in the targeted receiver bacterial cell in a microbiome of a host organism, including for treating a disease in the host organism, as claimed broadly.  For example, which specific essential and/or critical core structural feature(s) that other conditional origin of replication which is inactive in the targeted bacterial cell, and in which vector form such that the nucleic acid of interest in the vector can be delivered in an effective amount to produce a given desired effect on any targeted bacterial cell in the absence of both vector replication and selection for antibiotic resistance in a microbiome of a host organism, including for producing therapeutic effects in the treating of any disease in a host organism as encompassed by the instant claims?  Particularly with respect to conditional origins such as ColE1 origins and IncPα oriV, the instant specification states explicitly “There are several drawbacks associated with these systems if one would try to build a system with minimal risk of modified material spread in an in vivo setting (human, environment or animal for instance).  Notably, such systems are inspired from origins that are almost ubiquitous in nature, such as ColE1 and R6K-type for instance than can be found in many Enterobacteria.  Having such an origin on a recombinant plasmid delivered into a microbiome therefore significantly increases the chances not only of recombination with between the recombinant plasmid and wild-type elements within the microbiome, but also of having such plasmid being replicated within this microbiome since the wild-type elements would bring the missing factor necessary for the replication of the plasmid” (paragraph [10]); and “It is indeed also very important that the DNA payload and its vehicle are produced very efficiently in order to be economically viable, which is not an obvious development either.  Indeed, some studies have shown that the production titers of phage-derived particles packaging a DNA payload containing a conditional ori were reduced by at least 3 logs compared to a DNA payload containing a non-conditional ori, and despite multiple engineering trials, this titer could not be increased” (paragraph [21]).  Fillol-Salom et al (ISME Journal 12:2114-2128) also disclosed that Phage-inducible chromosomal islands (PICI) are ubiquitous within the bacterial universe, and even with respect to the disclosure of PICIs originating in E. coli strain CFT073 in the Fillol-Salom reference the instant specification states clearly “[i]t is not clear for the skilled person if, even at the non-permissible temperature, replication may have been due to the thermosensitive origin at some degree as it can happen; if the primase and ori can be physically separated (i.e., putting them apart from each other on the same plasmid or having a system in trans) and still enables the replication of the plasmid; and finally, if the ori, that is located right downstream of the primase, is the only element needed for replication or if there is a second element needed and if a specific orientation of the different elements is important, such as in P4, where two elements, the ori and the crr sequence, moreover in a specific orientation, are needed for replication” (paragraph [19]).  Moreover, Fillol-Salom et al also taught that PICIs in Gram-positive and Gram-negative bacteria use completely different strategies coupling the phage and the PICI cycles, and it is still a mystery why they use different strategies (a paragraph bridging pages 2123-2124).  Apart from disclosing the single mutated sequence GAAAGCa (a represents an introduced mutation) for the removal of the O157 restriction site GAAAGCC for the conditional 282-bp PICI-CFT073 primase origin of SEQ ID NO: 4, the instant specification also fails to provide sufficient guidance on which nucleotides at which sequences in the 282-bp origin sequence would be amenable for modifications (e.g., substitutions, insertions and/or deletions) to remove any restriction site of other restriction enzymes which are frequently encoded in the targeted receiver bacterial cell, and yet the modified conditional origin is still functional as encompassed by the instant claims.  Nor does the specification provide sufficient description for any other conditional origin of replication “derivative” that is derived from the PICI-CFT073 primase origin of SEQ ID NO: 4, let alone from any PICI as encompassed by the instant claims.  Johnston et al (PNAS 116:11454-11459, 2019) disclosed that genetic intractability is a fundamental barrier to progress and the most common underlying causes of genetic intractability are restriction-modification (RM) systems, ubiquitous defense mechanisms against xenogeneic DNA that hinder the use of genetic approaches in the vast majority of bacteria and exhibit strain-level variation (Abstract).  Johnston et al also taught that in any given bacterial genus of interest the number of RM systems present and the target sequences recognized are hypervariable and highly species-specific, often even strain-specific; RM systems are also extremely diverse and RM target motifs themselves vary greatly in sequence and length, ranging from 4 to 18 base pairs, with >450 different motifs identified to date (page 11455, left column, third paragraph).  Accordingly, which modifications at which sites in the vector such that it does not comprise any restriction site of restriction enzymes which are frequently encoded in a broad genus of targeted receiver bacterial cell, such that the vector is still effectively deliver a nucleic acid of interest to produce a given desired effect in the targeted receiver bacterial cell as encompassed by the claimed method of the present application?  With respect to dependent claim 13 encompassing the use of any nuclease gene, apart from a sequence-specific targeting nuclease gene the instant specification also fails to provide sufficient written description for any other nuclease gene that kills the targeted receiver bacterial cell and not a donor bacterial cell that provides in trans a factor (e.g., a primase) such that the conditional origin of replication is active in the donor bacterial cell as required by the instant claim.  Since the prior art before the effective filing date of the present application (12/30/2020) failed to provide guidance regarding to the issues discussed above as evidenced at least by the teachings of Lu et al (US 2015/0064138), Elledge et al (US 7,338,800), Beisel et al (US 2018/0155729), Haaber (US 2020/0254035), Fillol-Salom et al (ISME Journal 12:2114-21228, 2018), and Johnston et al (PNAS 116:11454-11459, 2019), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a vector comprising a nucleic acid of interest, a conditional origin of replication which is inactive in a targeted receiver bacterial cell but is active in a donor bacterial cell and devoid of antibiotic resistance marker, wherein the nucleic acid of interest produces a given effect in the targeted receiver bacterial cell in the absence of replication and selection to be utilized in a method for in vivo modulating the microbiome of a host organism as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a vector comprising a nucleic acid of interest, a conditional origin of replication which is inactive in a targeted receiver bacterial cell but is active in a donor bacterial cell and devoid of antibiotic resistance marker, wherein the nucleic acid of interest produces a given effect in the targeted receiver bacterial cell in the absence of replication and selection to be utilized in a method for in vivo modulating the microbiome of a host organism as claimed broadly  ; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “a rep protein”, and the claim also recites “in particular a primase-helicase” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 recites the limitation "said host subject" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because neither in claim 21 nor in claim 1 from which claim 21 is dependent upon is there any recitation of a host subject.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 14-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,224,621 in view of Caron et al (US 2005/0096286). 
The claims of the present application differ from claims 1-19 of U.S. Patent No. 11,224,621 which are directed to a method of modifying a naturally occurring bacteria (e.g., bacteria involved in a microbiome associated disorder or disease, see dependent claim 5) in situ in a subject comprising: administering to the subject a vector (e.g., a phagemid or a packaged phagemid, see dependent claims 4 and 11; a vector further comprising a conditional origin of replication which is inactive in the targeted naturally occurring bacteria, see dependent claim 12) in a delivery vehicle, wherein the vector encodes a DNA base editor or a prime editor targeting a specific nucleotide sequence in the bacteria, genetically modifying a DNA sequence to generate at least one change in the targeted nucleotide sequence in the naturally occurring bacteria in situ without introducing a double strand break in the DNA sequence, wherein said genetic modification does not lead to the death of a bacteria (e.g., a point mutation leading to gene disruption, see dependent claim 14; genetic modification in a bacterial toxin gene, see dependent claim 15), in reciting specifically that the vector comprising a conditional origin of replication which is inactive in the targeted bacteria further devoid of antibiotic resistance marker.
Before the effective filing date of the present application (12/30/2020), Caron et al already taught a plasmid vector encoding a fibroblast growth factor as therapeutic agent for the treatment of hypercholesterolemia or diabetes associated angiogenic defects in a subject, wherein the plasmid is present in a conditional R6Kᵧ origin of replication and devoid of any antibiotic resistance gene, wherein a high copy number of this plasmid is maintained in an engineered bacterial host strain with a sequence coding for a protein (paragraphs [0085]-[0086]).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a method of modifying a naturally occurring bacteria in situ in a subject of U.S. Patent No. 11,224,621 by also utilizing the vector comprising a conditional origin of replication which is inactive in the targeted bacteria and without an antibiotic resistance marker, in light of the teachings of Caron et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Caron et al already taught successfully using a plasmid vector encoding a fibroblast growth factor as therapeutic agent for the treatment of hypercholesterolemia or diabetes associated angiogenic defects in a subject, wherein the plasmid is present in a conditional R6Kᵧ origin of replication and devoid of any antibiotic resistance gene.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,224,621 in view of Caron et al (US 2005/0096286) as applied to claims 1-4, 14-16 and 21 above, and further in view of Fillol-Salom et al (ISME Journal 12:2114-21128, 2018) and Johnston et al (PNAS 116:11454-11459, 2019).
Claims 1-19 of U.S. Patent No. 11,224,621 along with the teachings of Caron et al were presented above.  However, none of the cited references teaches or suggests specifically the use of a conditional origin of replication that is derived from the PICI of the Escherichia coli strain CFT073 and/or the vector does not comprise any restriction site of restriction enzymes which are frequently encoded in the targeted receiver bacterial cell.
Before the effective filing date of the present application (12/30/2020), Fillol-Salom et al already disclosed the PICI originating in E. coli strain CFT073, and cloned replication region of the E. coli strain CFT073, including the rep gene and the putative ori site, into the thermo-sensitive plasmid pKO3-blue, with rep under the control of an arabinose-inducible promoter (Abstract; Section titled “Replication” on pages 2118-2119; and Fig. 2).  Fillol-Salom et al also constructed plasmids carrying mutations in the rep gene or in the ori site, and demonstrated that the PICI originating in E. coli strain CFT073 encode a functional replication module (Fig. 2).
Additionally, Johnston et al disclosed that genetic intractability is a fundamental barrier to progress and the most common underlying causes of genetic intractability are restriction-modification (RM) systems, ubiquitous defense mechanisms against xenogeneic DNA that hinder the use of genetic approaches in the vast majority of bacteria and exhibit strain-level variation.  Johnston et al hypothesized that if a synthetic piece of DNA lacks the highly specific target recognition motifs for a host’s RM systems, then it is invisible to these systems and will not be degraded during artificial transformation; and in a proof-of-principle they demonstrated a profound improvement in the transformation of a clinically relevant strain of Staphylococcus aureus by eliminating RM targets from the nucleotide sequence of a selected genetic tool (e.g., a minicircle plasmid) (Abstract; page 11455, left column, second paragraph continues to first paragraph on right column; section titled “Systemic generation of syngenicDNA-based genetic tools” on page 11455; and Fig. 1).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the method of modifying a naturally occurring bacteria in situ in a subject of U.S. Patent No. 11,224,621 and the teachings of Caron et al by also utilizing a conditional origin of replication that is derived from the PICI of the Escherichia coli strain CFT073, as well as eliminating any restriction site of restriction enzymes which are frequently encoded in a targeted receiver bacterial cell that is present in the vector, in light of the teachings of Fillol-Salom et al and Johnston et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Fillol-Salom et al already disclosed the PICI originating in E. coli strain CFT073 and demonstrated successfully that the PICI originating in E. coli strain CFT073 encode a functional replication module; while Johnston et al demonstrated a profound improvement in the transformation of a clinically relevant strain of Staphylococcus aureus by eliminating RM targets (containing restriction sites) from the nucleotide sequence of a selected genetic tool.

Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633